Case 19-40057-JMM         Doc 87    Filed 12/20/19 Entered 12/20/19 09:48:06         Desc Main
                                   Document     Page 1 of 29




Matthew T. Christensen, ISB: 7213
Chad R. Moody, ISB: 9946
ANGSTMAN JOHNSON
199 N. Capitol Blvd, Ste 200
Boise, Idaho 83702
Telephone: (208) 384-8588
Facsimile: (208) 629-2157
Email: mtc@angstman.com
        chad@angstman.com

Attorneys for Debtors


                           UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO

In re:
                                                   Case No. 19-40057-JMM

TIMOTHY D. SEMONES and SUSAN C.                    Chapter 11
DESKO,

                        Debtors.




                           MOTION TO APPROVE COMPROMISE



          Pursuant to Fed. R. Bankr. P. (“Rule”) 9019, the Timothy D. Semones (“Semones”) and

Susan C. Desko (“Desko”) (collectively “Debtors”), by and through their counsel of record, move

the Court to approve a compromise between the Debtors and creditor, Eta Compute, Inc. (“Eta”).

This Motion is made and is based upon the terms of a certain settlement agreement reached in the

pending adversary proceeding, Eta Compute, Inc v. Semones et al, Adv. Case No. 19-08028-JMM

(the “Adversary Proceeding”), considerations in this bankruptcy case, and the following.     In

support of this Motion, the Debtors represent as follows:



MOTION FOR APPROVAL OF COMPROMISE – PAGE 1
Matter: 13099-003
Case 19-40057-JMM          Doc 87    Filed 12/20/19 Entered 12/20/19 09:48:06            Desc Main
                                    Document     Page 2 of 29



                                              FACTS

          On January 24, 2019, Debtors filed their petition seeking relief under Chapter 11 of the

U.S. Bankruptcy Code. Debtors are individuals and Debtors in Possession in the above captioned

Chapter 11 bankruptcy case. Desko operates her own architecture practice which is pursued

through Susan Desko PC. Semones previously was the Chief Financial Officer (“CFO”) of Eta.

Currently, Semones is self-employed as Principal at SD Consulting, LLC, a company providing

valuation and technology consulting services. Semones is also the sole and managing member of

Inphi Partners, LLC (“Inphi Partners”) organized to develop specific real estate commonly referred

to in this case as 29 Lake Creek Drive. Inphi Partners borrowed, with Semones as personal

guarantor, construction and development funds for the 29 Lake Creek Drive project. In some

cases, depending on the lenders, the loan funds would be received directly by the Debtors, but used

by Inphi Partners to fund the construction. At the time of filing the bankruptcy petition, the

Debtors still had loan proceeds in their individual accounts, which continued to be transferred to

Inphi Partners, in the ordinary course of developing the property.

          While the CFO of Eta, certain Funds were borrowed from Eta by Semones for the

construction of the 29 Lake Creek Drive property. Eta disputes that the funds were borrowed and

instead has alleged that Debtors stole or otherwise misappropriated Eta funds. Prior to Debtors

filing their bankruptcy petition, Eta initiated a lawsuit in the United States District Court for the

District of Idaho, Case No. 1:18-cv-0052-BLW, against Semones and Desko (as well as their other

entities), pursuing various claims that the funds were misappropriated funds by Semones. This

lawsuit prompted the Debtors’ Chapter 11 case.

          Following the commencement of this bankruptcy case, on April 23, 2019, Eta filed a

complaint commencing the Adversary Proceeding against the Debtors asserting claims seeking to



MOTION FOR APPROVAL OF COMPROMISE – PAGE 2
Matter: 13099-003
Case 19-40057-JMM          Doc 87    Filed 12/20/19 Entered 12/20/19 09:48:06             Desc Main
                                    Document     Page 3 of 29



deny a discharge of the debts owed to Eta. Adversary Doc. No. 1. Debtors filed their Answer to

Eta’s non-dischargeability complaint. Adversary. Doc. No. 9. Eta later sought and was granted

leave to file an amended non-dischargeability complaint. Adversary. Doc. No. 32. Based on Eta’s

First Amended Non-Dischargeability Complaint (Adversary. Doc. No. 33 – “Amended

Complaint”), Eta brought the Adversary Proceeding under 11 U.S.C. § 523(a)(4), 11 U.S.C. §

523(a)(2)(A), and 11 U.S.C. § 523(a)(6).         Pursuant to the Amended Complaint, Eta seeks

judgments for debts owed by Debtors, and sought to include treble damages under California law.

See Amended Complaint, Doc. No. 33.               The Debtors dispute the facts alleged in the

nondischargeability proceeding.

          In lieu of incurring the time and expense of proceeding with further litigation, discovery,

motion practice, and trial in the Adversary Proceeding, the parties reached a settlement to resolve

the alleged non-dischargeability claims at issue in the Adversary Proceeding. The settlement

between the Debtors and Eta is conditioned on, and is subject to, the Court approving the

compromise pursuant to Rule 9019. Notably, the Court approved Debtor’s Second Amended

Disclosure Statement (Doc. No. 82 – “Disclosure Statement”) at the November 21, 2019 hearing.

The written Order is pending. The material claim treatment terms of the settlement agreement

between Debtors and Eta were contemplated by and integrated into in the Disclosure Statement.

See Disclosure Statement, Doc. No. 82, pp. 11-12.

                                   PROPOSED COMPROMISE

          The Debtor respectfully requests the Court approve the settlement agreement between

Debtors and Eta. The executed settlement agreement along with the referenced exhibits are

attached as Exhibit A (the “Compromise”) and are fully incorporated here by reference. In general

terms, however, the Compromise is outlined as follows:



MOTION FOR APPROVAL OF COMPROMISE – PAGE 3
Matter: 13099-003
Case 19-40057-JMM           Doc 87    Filed 12/20/19 Entered 12/20/19 09:48:06           Desc Main
                                     Document     Page 4 of 29



          A. . Semones and Desko each agree to the entry of separate non-dischargeable judgments

               in the pending adversary proceeding, Eta Compute, Inc v. Semones et al, Adv. Case

               No. 19-08028-JMM (the “Adversary Proceeding”), in the amounts of $1,300,000.00

               and $1,000,000.00, respectively, and substantially in the form of the judgments

               attached to the settlement agreement as Exhibits A and B, respectively (the

               “Judgments”).

          B. Semones and Desko each agree to transfer all their individual and collective ownership

               of shares in Eta to Eta pursuant the redemption agreement attached to the settlement

               agreement.

          C. In return and upon satisfaction of the Judgments and transfer of shares, Eta will fully

               release and discharge all claims against Semones and Desko.

          D. In further consideration of the parties’ mutual promises, Eta agrees that the Judgments

               may be collectively satisfied upon receipt of payment in the amount of $1,300,000.00

               on or before 3 years from the date the Court’s order approving the Compromise

               becomes unappealable.

          Additional terms, conditions, and reservations effectuating these compromise terms are

further detailed in the executed settlement agreement.

                        FACTORS FOR APPROVAL OF COMPROMISE

          Under Fed. R. Bankr. P. 9019, the Court has the authority to approve compromises between

parties. Id. The Court may approve a proposed compromise if it is “fair and equitable” and

supported by an adequate factual foundation. In re Rake, 363 B.R. 146, 152 (Bankr.D.Idaho,

2007). Several factors may be considered, including the probability of successfully litigating the

claims, difficulty in enforcement of a judgment/collection, the complexity, expense, and delay of



MOTION FOR APPROVAL OF COMPROMISE – PAGE 4
Matter: 13099-003
Case 19-40057-JMM          Doc 87    Filed 12/20/19 Entered 12/20/19 09:48:06             Desc Main
                                    Document     Page 5 of 29



the litigation, the risk of non-collection, and the paramount interest of creditors. Id.; see In re:

Marples, 266 B.R. 202, 206, 01.3 I.B.C.R. 116, 118 (Bankr. D. Idaho, 2001); Martin v. Kane (In

re: A&C Properties), 784 F.2d 1377, 1381-83 (9th Cir., 1986). Subject to Court approval, the

Debtor asserts that the proposed compromise is a “fair and equitable” resolution of the disputes

between the parties based on the relevant factors.

     A. Probability of Successfully Litigating the Claim

          Eta pursued the Adversary Proceeding based on its belief that Semones and Desko

misappropriated Eta funds. Specifically, Eta seeks an order denying the Debtors a discharge of

debts owed to Eta on the following grounds: (1) under 11 U.S.C. § 523(a)(4) for alleged fraud

while acting in fiduciary capacity, embezzlement, or larceny; (2) under 11 U.S.C. § 523(a)(2)(A)

for alleged false representation or actual fraud; and (3) under 11 U.S.C. § 523(a)(6) for alleged

willful and malicious injury to Eta (collectively the “Claims”).

          First, for purposes of § 523(a)(4), Eta alleges that Semones, as CFO, in transferring funds

from Eta to Susan Desko, P.C. and Inphi Partners, LLC., stole or misappropriated funds (with

Desko’s knowledge) to finance construction of 29 Lake Creek Drive property.               It may be

demonstrated that Semones was in rightful possession of the funds and had transferred those funds

to Debtors’ related entities.      Although Debtors dispute allegations that such funds were

misappropriated or that there were circumstances indicating fraudulent conduct, the claim depends

on what the parties understood regarding what Semones could and could not do with Eta funds.

Although both parties presumably can point to facts to support their respective argument, under

the circumstances there is a risk that a fact finder could construe the facts against the Debtors.

          Second, for purposes of § 523(a)(2)(A), Eta must show that Semones made false

representations or committed actual fraud in obtaining money or property. Eta claims that Debtors



MOTION FOR APPROVAL OF COMPROMISE – PAGE 5
Matter: 13099-003
Case 19-40057-JMM           Doc 87    Filed 12/20/19 Entered 12/20/19 09:48:06          Desc Main
                                     Document     Page 6 of 29



knowingly made fraudulent omissions by failing to disclose certain money transfers and thus,

showed intent to deceive Eta in order to hinder, delay or defraud Eta. See generally Amended

Complaint. Debtors dispute some of the facts supporting Eta’s allegations, including that, at the

time of the subject representation/omission, Debtors’ knew that the omission created a false

statement and that Debtors intended to deceive Eta. It is difficult to determine the likelihood of

success as the claim requires extensive evaluation of circumstances and facts to determine intent

and knowledge of Debtors and Eta’s understanding and belief regarding those facts at the time of

the alleged representation. Nonetheless, there appears some risk to the Debtors that Eta will be

able to prove this claim.

          Third, for purposes of § 523(a)(6), Eta will have to demonstrate that (1) the Debtors’

conduct in inflicting injury on Eta was willful; and (2) the Debtors’ actions inflicting the injury

were malicious. Eta alleges that Debtors injured Eta by stealing Eta’s money, receiving Eta’s

money knowing it was stolen, concealing and withholding stolen monies, and aiding or concealing

and withholding of stolen monies. Debtors again dispute Eta’s characterization of the facts and

circumstances concerning Debtors’ actual conduct and intent. Initially, as to willfulness, it is

uncertain how a fact finder may construe the totality of the facts. Eta may likely be able to show

that Debtors intentionally acted to use Eta funds, however there is a question whether there will be

sufficient evidence (beyond mere circumstantial evidence) to demonstrate that Debtors

intentionally or deliberately inflicted an injury on Eta. See Masuo v. Galan (In re Galan), 455

B.R. 214, 221-222 (Bankr. D. Idaho 2011). Next, as to maliciousness, Eta will have to show that

the Debtors caused an injury which involved (1) a wrongful act, (2) completed intentionally, (3)

which necessarily caused injury, and (4) that was done without just cause or excuse. See id.

Debtors contend that this element may be difficult for Eta to show as Debtors believe that their



MOTION FOR APPROVAL OF COMPROMISE – PAGE 6
Matter: 13099-003
Case 19-40057-JMM          Doc 87    Filed 12/20/19 Entered 12/20/19 09:48:06             Desc Main
                                    Document     Page 7 of 29



conduct did not constitute a wrongful action and/or there was a valid explanation for the Debtors’

actions. Nevertheless, Eta presumably would contend that there is evidence to show that Debtors’

use of the Eta funds was wrongful under the circumstances and was without an excuse that would

be recognized by the Court.

          In sum, Etas claims and Debtors’ potential defenses are factually intensive and will likely

require extensive discovery and expert testimony. The facts are highly contested and thus there is

substantial uncertainty for the Debtors and Eta regarding which of the parties’ presentation of facts

and arguments will prevail in the Adversary Proceeding.

          Although the Debtors believe they could successfully defend against the Claims – they

recognize defenses or presentation of the facts may not be sufficient to defeat Eta’s Claims, as well

as justify the additional administrative expense to litigate this matter. Moreover, and perhaps most

importantly, Eta seeks additional treble damages against the Debtors that would significantly

increase the potential liability owed by Debtors. Should Eta successfully prove at least one of the

claims noted above, the Debtors may be liable for additional treble damages (beyond those

remedied under this Compromise).         Accordingly, the Debtors assert that this factor weighs in

favor of approving the Compromise.

     B. Difficulty in Enforcement of a Judgment/Collection

          The Debtors currently hold and shall transfer ownership of all shares in Eta Compute, Inc.

(estimated to be valued at $500,000.00) to Eta. Pursuant to the Settlement Agreement, the

Judgments may collectively be satisfied by Debtors (or their entities) by paying $1,300,000.00.

The Debtors anticipate that the sale of the 29 Lake Creek Drive property, which is presently being

marketed, will yield proceeds sufficient to satisfy the Judgments. Eta already holds a second

position lien interested in that property. However, in the event the sale or transfer of the 29 Lake



MOTION FOR APPROVAL OF COMPROMISE – PAGE 7
Matter: 13099-003
Case 19-40057-JMM          Doc 87    Filed 12/20/19 Entered 12/20/19 09:48:06             Desc Main
                                    Document     Page 8 of 29



Creek Drive property does not produce sufficient proceeds to completely satisfy the Judgments,

the remaining balance owed shall be considered unsecured and paid pursuant to a confirmed plan.

          If Debtors were to prevail in the Adversary Proceeding, it will result in an order that will

allow the Debtors to discharge obligations (as may be allowed and/or applicable under the

Bankruptcy Code for Chapter 11 Debtors in Possession), including all or part of the debts owed to

Eta. The Debtor does not believe there would be significant difficulty enforcing this order.

Accordingly, this factor does not weigh either for or against approving the Compromise.

     C. Complexity, Expense, And Delay of the Litigation

          Non-dischargeability claims, as the Court is aware, are highly factual in nature and depend,

in large part, on testimony of parties and/or experts regarding numerous factors and elements,

including proving intent of Debtors and the subjective belief and understanding between Debtors

and Eta, related to the specific actions. While there could be some attempts to resolve the claims

through motion practice, the claims will likely proceed to trial. Resolution of this matter now will

avoid much of the expense of prosecuting the Adversary Proceeding, much of the cost of which

has not yet been incurred by the parties. Approval of this Compromise will avoid the necessity of

further discovery, motion practice, and further filings and proceedings, and a trial in the Adversary

Proceeding.

          The Debtors have employed counsel on an hourly-fee basis. In the event the case proceeds

through litigation to trial and a potential appeal, counsel’s fees will necessarily increase.

Accordingly, approval of the Compromise saves on future attorney fees.

          As noted, the Disclosure Statement was recently approved, and the Debtors are ready to

proceed with plan confirmation and move this case forward. Currently, the Adversary Proceeding

is scheduled for at minimum a 3-day trial commencing in mid-February 2020, thus requiring



MOTION FOR APPROVAL OF COMPROMISE – PAGE 8
Matter: 13099-003
Case 19-40057-JMM          Doc 87    Filed 12/20/19 Entered 12/20/19 09:48:06               Desc Main
                                    Document     Page 9 of 29



extensive preparation in the coming months. Approving this Compromise will allow the Debtors

(and other parties) to focus on concluding the sale of the 29 Lake Creek Drive property and

working with creditors on getting a confirmed plan which contemplates the sale of the 29 Lake

Creek Drive property to satisfy the Judgments at issue here. The Debtors believe these factors

weigh in favor of approving the Compromise and is in the best interest of all parties.

     D. Paramount Interest of Creditors

          The terms of this Compromise are contemplated by and effectuate the terms of the plan as

set forth in the Disclosure Statement. Pursuant to the Disclosure Statement, the Debtors anticipate

that most unsecured creditors will get paid 100% of their claims (those that aren’t are nonetheless

agreeing to the plan). Notably, the Disclosure Statement and associated plan contemplate the

treatment of Eta’s claim and is consistent with the terms of the Settlement Agreement.

Consequently, Eta and Debtors have agreed to the proposed treatment of its claim, which provides

predictability to the plan and thus, to the other creditors, as the Compromise sets the secured claim

amount at $1,800,000.00. On the other hand, if the Adversary Proceeding continues to a trial, the

Debtor’s may be subject not only to non-dischargeability of the Judgments but also risk that such

Judgments will include significant treble damages as allowed under California law.

          The Compromise, if approved, provides certainty regarding the remaining assets and scope

of the claims in each class. Based on Eta’s agreement to the Settlement Agreement, the Debtors

believe it will likely gain a consenting classes and vote for the amended plan, rather than be faced

with a confirmation battle with Eta (and other affected classes) and necessarily incurring the time

and expense of defending an Adversary Proceeding.

          The Debtors’ stipulation to the Judgments as outlined in the Settlement Agreement is

justified in the Debtors’ business judgment, by the risks of going to trial and the risk that additional



MOTION FOR APPROVAL OF COMPROMISE – PAGE 9
Matter: 13099-003
Case 19-40057-JMM          Doc 87     Filed 12/20/19 Entered 12/20/19 09:48:06            Desc Main
                                    Document      Page 10 of 29



treble damages will be awarded. Approval of the Compromise will allow the Debtors to focus on

the remaining issues related to confirming and executing on its plan, while maximizing available

funds for the benefit of the creditors in this case. Accordingly, the Debtors believe this factor

weighs in favor of approving the Compromise.

                                           CONCLUSION

          For the above-stated reasons, the Debtors assert that the proposed Compromise is a fair and

equitable resolution of the matter and is in the best interests of the Debtors and their creditors.

Based on the foregoing, Debtors respectfully request the Court enter an order granting the Motion

and approving the Compromise.



          DATED this 17th day of December, 2019.

                                                     /s/ Matt Christensen
                                              MATTHEW T. CHRISTENSEN
                                              Attorney for Debtors




MOTION FOR APPROVAL OF COMPROMISE – PAGE 10
Matter: 13099-003
Case 19-40057-JMM          Doc 87     Filed 12/20/19 Entered 12/20/19 09:48:06         Desc Main
                                    Document      Page 11 of 29



                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 20th day of December, 2019, I filed the
foregoing MOTION FOR APPROVAL OF COMPROMISE electronically through the CM/
ECF system, which caused the following parties to be served by electronic means, as more
fully reflected on the Notice of Electronic Filing:

          Matthew T. Christensen                      mtc@angstman.com
          U.S. Trustee                                ustp.region18.bs.ecf@usdoj.gov
          Lesley Bohleber                             ecfidb@aldridgepite.com
          Craig W. Christensen                        cwc@racinelaw.net
          Scott D. Goldsmith                          goldsmith.scott@dorsey.com
          Amber K. Kauffman                           amber.kauffman@tax.idaho.gov
          J. Michael Keyes                            keyes.mike@dorsey.com
          Peter J. Kuhn                               peter.j.kuhn@usdoj.gov
          Edward B. Magarian                          magarian.edward@dorsey.com
          Chad Moody                                  chad@angstman.com
          Steven T. Waterman                          waterman.steven@dorsey.com
          David Wayne Newman                          ustp.region18.bs.ecf@usdoj.gov
          US Trustee                                  ustp.region18.bs.ecf@usdoj.gov



          Any others as listed on the Court’s ECF Notice.




                                                       /s/ Matt Christensen
                                                 Matthew T. Christensen




MOTION FOR APPROVAL OF COMPROMISE – PAGE 11
Matter: 13099-003
Case 19-40057-JMM   Doc 87     Filed 12/20/19 Entered 12/20/19 09:48:06   Desc Main
                             Document      Page 12 of 29




                       EXHIBIT A
Case 19-40057-JMM       Doc 87     Filed 12/20/19 Entered 12/20/19 09:48:06          Desc Main
                                 Document      Page 13 of 29




                              SETTLEMENT AGREEMENT


           THIS SETTLEMENT AGREEMENT (the “Settlement Agreement”) is made as of
   the date of the last signature to this Settlement Agreement, by and between Eta Compute,
   Inc., (“Eta” or “Plaintiff”) on the one hand and Timothy D. Semones (“Semones”) and
   Susan C. Desko (“Desko”) (collectively, “Defendants”) on the other hand. Together, Eta,
   Semones, and Desko are referred to herein as the “Parties,” and each individually as a
   “Party.”

                                       AGREEMENT

          NOW, THEREFORE, in consideration of the promises, agreements, covenants and
   representations contained herein, and other good and valuable consideration, the receipt
   and sufficiency of which is hereby acknowledged, the Parties hereto agree as follows:

      1.      Background.

           On December 12, 2018, Eta filed an action in the United States District Court for
   the District of Idaho (the “District Court Action”), Case No. 1:18-cv-00552-BLW, against
   Semones, Desko, Inphi Partners, LLC, and Susan Desko, P.C. (collectively, the “District
   Court Action Defendants”) for money had and received (against all defendants), unjust
   enrichment (against all defendants), conversion (against all defendants), and breach of
   fiduciary duty (against Semones). The District Court Action Defendants filed an Answer
   to the Complaint in that matter, denying many of the allegations in the Complaint.

          On January 24, 2019, Semones and Desko filed a voluntary petition for relief under
   chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the District
   of Idaho, Case No. 19-40057-JMM (the “Bankruptcy Case”).

           On April 23, 2019, Eta filed an adversary proceeding against Semones and Desko
   in the United States Bankruptcy Court for the District of Idaho, Case No. 19-08028-JMM,
   asserting claims for non-dischargeability of debts Eta contend Semones and Desko owe to
   Eta (the “Adversary Proceeding”). On August 9, 2019, Eta filed a motion requesting leave
   to file a First Amended Complaint in the Adversary Proceeding. The proposed First
   Amended Complaint, referenced as docket entry number 22-1, and the allegations included
   therein are incorporated into this Settlement Agreement by reference.

          The pleadings of the Parties in the Adversary Proceeding and the District Court
   Action as of the date of this Settlement Agreement are referred to for a more complete
   statement of the positions of the Parties and are incorporated herein by reference.




                                              1
Case 19-40057-JMM        Doc 87     Filed 12/20/19 Entered 12/20/19 09:48:06               Desc Main
                                  Document      Page 14 of 29




       2.      Court Approval; Best Efforts. This Settlement Agreement is conditioned on,
   and is subject to the entry of an Order in the Bankruptcy Case approving this Settlement
   Agreement pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure (a “9019
   Order”). After the Parties have executed this Settlement Agreement, Eta will promptly file
   a Motion seeking entry of a 9019 Order in the Bankruptcy Case, and the Parties each agree
   to use their best efforts to obtain such an Order. The date that the 9019 Order becomes
   final and non-appealable shall be referred to herein as the “Entry Date.” In the event a
   9019 Order is not entered, or the 9019 Order is appealed and reversed, then: (a) this
   Settlement Agreement shall be null and void and shall be of no force or effect; (b) nothing
   contained in this Settlement Agreement or in any motion or proceeding (including any
   hearing before the Bankruptcy Court) seeking approval of this Settlement Agreement may
   be used in any manner or in any proceeding (including courts or claims in arbitration) by
   any of the Parties against any of the other Parties; and (c) to the degree possible, the Parties
   shall be in the same position they were in as though this Settlement Agreement had never
   been executed.

       3.      Stipulated Non-Dischargeable Judgment Against Semones. In further
   consideration of the mutual promises contained herein, the Parties stipulate and agree to
   the entry of a non-dischargeable judgment against Semones in the Adversary Proceeding
   as set forth in Exhibit A to this Settlement Agreement.

       4.       Stipulated Non-Dischargeable Judgment Against Desko. In further
   consideration of the mutual promises contained herein, the Parties stipulate and agree to
   the entry of a non-dischargeable judgment against Desko in the Adversary Proceeding as
   set forth in Exhibit B to this Settlement Agreement.

       5.      Stock Transfer. In further consideration of the mutual promises contained
   herein, Semones and Desko agree to transfer all their individual and collective ownership
   of shares in Eta to Eta within ten (10) days of the Entry Date (the “Stock Transfer”). The
   Parties shall execute a redemption agreement in the form set forth in Exhibit C to this
   Settlement Agreement in order to complete the transfer.

       6.      Release of Semones. Upon satisfaction of the judgment set forth in Exhibit A,
   including accrued interest on the judgment, and completion of the Stock Transfer, Eta
   releases and forever discharges Semones from any and all manner of action or actions,
   suits, claims, damages, judgments, levies and executions, whether known or unknown,
   liquidated or unliquidated, fixed or contingent, direct or indirect which Eta ever had, have
   or ever can, shall or may have against Semones for, upon or by reason of any manner, act
   or thing including, any claims arising from or in connection with the claims alleged in the
   District Court Action and the Adversary Proceeding.

       7.     Release of Desko. Upon satisfaction of the judgment set forth in Exhibit B,
   including accrued interest on the judgment, and completion of the Stock Transfer, Eta
   releases and forever discharges Desko from any and all manner of action or actions, suits,


                                                  2
Case 19-40057-JMM        Doc 87     Filed 12/20/19 Entered 12/20/19 09:48:06               Desc Main
                                  Document      Page 15 of 29




   claims, damages, judgments, levies and executions, whether known or unknown, liquidated
   or unliquidated, fixed or contingent, direct or indirect which Eta ever had, have or ever can,
   shall or may have against Desko for, upon or by reason of any manner, act or thing
   including, any claims arising from or in connection with the claims alleged in the District
   Court Action and the Adversary Proceeding.

       8.      Satisfaction of Judgments. In further consideration of the mutual promises
   contained herein, Eta agrees that the judgments set forth in Exhibits A and B may be
   collectively satisfied upon receipt of payment from Semones, Desko, Inphi Partners, LLC,
   and/or Susan Desko, P.C., in the amount of $1,300,000.00 on or before three (3) years from
   the Entry Date.

       9.      Payment. Any payments made in satisfaction of the judgments set forth in
   Exhibits A and B shall be made by wire transfer and pursuant to Eta’s written wire
   instructions. The parties anticipate that the payments made on the judgments will be made
   pursuant to a confirmed Chapter 11 Plan (as amended) in the Bankruptcy Case. In the
   event the Bankruptcy Case is converted to a Chapter 7, payments shall begin sixty (60)
   days following the date of the order converting the case.

       10.    No Admission of Liability. The Parties represent and warrant to each other,
   that the Parties specifically understand and agree that the Parties’ settlement and
   compromise of the claims and disputes against Semones and Desko in the District Court
   Action and the Adversary Proceeding is a compromise of disputed claims and that the
   existence of this Settlement Agreement or any judgment entered hereunder shall not be
   construed as an admission of liability or of the truth of the allegations, claims or contentions
   of any Party, and that there are no covenants, promises, undertakings or understandings
   between the Parties outside of this Settlement Agreement except as specifically set forth
   herein.

      11.     Notice. Any notice required to be given by this Settlement Agreement by
   Semones or Desko to Eta shall be given by electronic mail or by overnight courier and
   addressed as follows:

      Dorsey & Whitney LLP
      Attention: Scott D. Goldsmith, Esq.
      600 Anton Boulevard
      Suite 2000, Costa Mesa, CA 92626-7655
      Email: goldsmith.scott@dorsey.com

          Any notice required to be given by this Settlement Agreement by Eta to Semones
   or Desko shall be given by electronic mail or by overnight courier and addressed as follows:

      ANGSTMAN JOHNSON
      Attention: Matthew T. Christensen


                                                  3
Case 19-40057-JMM        Doc 87     Filed 12/20/19 Entered 12/20/19 09:48:06             Desc Main
                                  Document      Page 16 of 29




      199 N. Capitol Blvd., Ste 200
      Boise, ID 83702
      Email: mtc@angstman.com

       12.     Waiver. Eta acknowledges that the laws of some jurisdictions provide that a
   general release does not extend to claims which are not known or suspected to exist at the
   time this Settlement Agreement is executed, which if known, would have materially
   affected the settlement, and Eta specifically waives the provisions of any similar statutory
   or other provision of law in the State of Idaho.

       13.     Further Assurances. The Parties agree that, upon the request of any of the
   Parties, they will execute and deliver such further documents and undertake such further
   action as may reasonably be required to affect any of the agreements and covenants
   contained in this Settlement Agreement.

       14.    Governing Law. This Settlement Agreement is intended to be performed in
   the State of Idaho and the substantive laws of such state shall govern the validity,
   construction, enforcement, and interpretation of this Settlement Agreement. ANY
   ACTION OR SUIT TO ENFORCE ANY TERM OF THIS SETTLEMENT
   AGREEMENT SHALL BE TRIED BY A JUDGE, SITTING WITHOUT A JURY. BY
   EXECUTING THIS SETTLEMENT AGREEMENT EACH PARTY KNOWINGLY
   AND VOLUNTARILY WAIVES THE RIGHT TO A TRIAL BY JURY. The Parties
   agree that the Bankruptcy Court may retain jurisdiction to enforce the terms of this
   Settlement Agreement.

       15.     Representations and Voluntary Action. Eta, Semones, and Desko represent,
   warrant and agree that each has been represented by their own counsel, that they have
   thoroughly read and understood the terms of this Settlement Agreement, conferred with
   their attorney on any questions in regard to this Settlement Agreement, and have
   voluntarily entered into this Settlement Agreement.

       16.     Costs and Attorneys’ Fees. The Parties agree that they will pay their own
   respective costs of court in the Adversary Proceeding and their own attorneys’ fees incurred
   in connection with the Adversary Proceeding.

       17.     Counterparts. This Settlement Agreement may be executed in any number of
   identical counterparts and via facsimile, electronic or digital signature, each of which shall
   be deemed to be an original for all purposes.

       18.     Full Agreement. The Parties hereto acknowledge and agree that this
   Settlement Agreement represents the full and complete agreement of the parties for the
   purposes of resolving the Adversary Proceeding, and any amendments or modifications of
   this Settlement Agreement must be in writing and executed by both Parties to be effective.



                                                 4
Case 19-40057-JMM    Doc 87     Filed 12/20/19 Entered 12/20/19 09:48:06   Desc Main
                              Document      Page 17 of 29




      Ted Tewksbury, President & CEO
Case 19-40057-JMM   Doc 87     Filed 12/20/19 Entered 12/20/19 09:48:06   Desc Main
                             Document      Page 18 of 29




                    EXHIBIT A
   Case 19-40057-JMM            Doc 87     Filed 12/20/19 Entered 12/20/19 09:48:06               Desc Main
                                         Document      Page 19 of 29


B 2610 (Form 2610C) (12/15)



                              UNITED STATES BANKRUPTCY COURT
                                                       for the

                                                  District of Idaho


In re Timothy D. Semones and Susan C. Desko              )       Case No. 19-40057-JMM
               Debtor                                    )
                                                         )       Chapter 11
Eta Compute                                              )
              Plaintiff                                  )       Adv. Proc. No. 19-08028-JMM
                v.                                       )
Timothy D. Semones and Susan C. Desko                    )
              Defendants                                 )

                               JUDGMENT IN AN ADVERSARY PROCEEDING

The court has ordered that:

The plaintiff, Eta Compute, Inc., recover from the defendant Timothy D. Semones, the amount of one million three
hundred thousand dollars ($1,300,000) and post judgment interest at the applicable rate pursuant to 11 U.S.C. §1961.


This judgment is non-dischargeable pursuant to 11 U.S.C. § 523(a)(2)(A), (a)(4), and (a)(6).




Date:______________________




                                                                 HON. JOSEPH M. MEIER
                                                                 CHIEF U.S. BANKRUPTCY JUDGE
Case 19-40057-JMM   Doc 87     Filed 12/20/19 Entered 12/20/19 09:48:06   Desc Main
                             Document      Page 20 of 29




                    EXHIBIT B
   Case 19-40057-JMM            Doc 87     Filed 12/20/19 Entered 12/20/19 09:48:06               Desc Main
                                         Document      Page 21 of 29


B 2610 (Form 2610C) (12/15)



                              UNITED STATES BANKRUPTCY COURT
                                                       for the

                                                  District of Idaho


In re Timothy D. Semones and Susan C. Desko              )       Case No. 19-40057-JMM
               Debtor                                    )
                                                         )       Chapter 11
Eta Compute                                              )
              Plaintiff                                  )       Adv. Proc. No. 19-08028-JMM
                v.                                       )
Timothy D. Semones and Susan C. Desko                    )
              Defendants                                 )

                               JUDGMENT IN AN ADVERSARY PROCEEDING

The court has ordered that:

The plaintiff, Eta Compute, Inc., recover from the defendant Susan C. Desko, the amount of one million dollars
($1,000,000) and post judgment interest at the applicable rate pursuant to 11 U.S.C. §1961.


This judgment is non-dischargeable pursuant to 11 U.S.C. § 523(a)(2)(A), (a)(4), and (a)(6).




Date:______________________




                                                                 HON. JOSEPH M. MEIER
                                                                 CHIEF U.S. BANKRUPTCY JUDGE
Case 19-40057-JMM   Doc 87     Filed 12/20/19 Entered 12/20/19 09:48:06   Desc Main
                             Document      Page 22 of 29




                    EXHIBIT C
Case 19-40057-JMM        Doc 87     Filed 12/20/19 Entered 12/20/19 09:48:06        Desc Main
                                  Document      Page 23 of 29


                               REDEMPTION AGREEMENT

      THIS REDEMPTION AGREEMENT (this “Agreement”) is made as of ____, 2019, by
and between Eta Compute Inc., a Delaware corporation (the “Company”), and Timothy
Semones (the “Seller”).

                                         RECITALS

        WHEREAS, Seller is the owner of 337,500 shares of the Company’s Common Stock and
99,999 shares of the Company’s Series Seed Preferred Stock (collectively, the “Stock”)
represented by Common Stock certificate number CS-10, and Series Seed Preferred Stock
certificate numbers SSP-10 and SSP-29 (the “Certificates”); and

        WHEREAS, Seller desires to voluntarily sell, and the Company desires to repurchase
from Seller, all 337,500 shares of Common Stock and 99,999 shares of Series Seed Preferred
Stock (the “Purchased Shares”) in consideration for the promises, agreements, covenants and
representations contained in that certain Settlement Agreement, by and among the Company,
Seller, and Susan C. Desko (the “Settlement Agreement”).

                                        AGREEMENT

      For good and valuable consideration, the receipt and sufficiency of which are
acknowledged by the parties, the parties agree as follows:

                                        ARTICLE 1
                                      SALE OF STOCK

        1.1    Purchase and Sale of Stock. Subject to the terms and conditions stated herein,
Seller agrees to sell, assign, transfer and deliver the Purchased Shares to the Company.

      1.2     Price. In full consideration for the repurchase by the Company of the Purchased
Shares, the Company has entered into the Settlement Agreement with Seller.

       1.3    Closing. Subject to the terms and conditions hereof, the closing of the repurchase
provided for herein (the “Closing”) shall take place by e-mail or facsimile transmission
concurrently with the execution and delivery of this Agreement by the parties or at such other
time and place as the Company and Seller mutually agree (the “Closing Date”). Upon the
Closing Date, Seller will have no rights as a Company stockholder with respect to the Purchased
Shares, including without limitation, no right to receive any dividends or other distributions
with respect to the Purchased Shares. At the Closing, Seller agrees to deliver to the Company
a duly executed form of assignment in the form attached hereto as Exhibit A (the “Assignment
Separate from Certificate”) transferring the Purchased Shares to the Company.

        1.4    Further Assurances. Seller agrees that at any time, and from time to time,
after the Closing, Seller will execute such additional instruments and take such actions as may
be reasonably requested by the Company to give effect to the sale and cancellation of the
Purchased Shares and to perfect or otherwise carry out the intent and purposes of this
Agreement.




4819-7143-2356\2
Case 19-40057-JMM            Doc 87     Filed 12/20/19 Entered 12/20/19 09:48:06      Desc Main
                                      Document      Page 24 of 29


                                      ARTICLE 2
                             REPRESENTATIONS OF THE SELLER

         Seller hereby represents and warrants to the Company as follows:

         2.1    Title to Shares. Seller is the sole owner of the Purchased Shares, beneficially
and of record, and has full power and authority to convey the Purchased Shares free and clear
of all liens, security interests, charges, mortgages, deeds of trust, warrants, purchase rights,
transfer restrictions, leases, other encumbrances and claims of every kind (“Liens”) and, upon
delivery of and payment for such Purchased Shares as herein provided, the Company will
acquire good and valid title thereto, free and clear of all Liens. Except as specifically
contemplated by this Agreement, the Voting Agreement by and among the Company, Seller and
certain other stockholders of the Company, as amended and/or restated and the Right of First
Refusal and Co-Sale Agreement by and among the Company, Seller and certain other
stockholders of the Company, as amended and/or restated, (a) Seller has not transferred or
assigned, or entered into any agreement to transfer or assign, any of the Purchased Shares or
any rights thereunder; (b) there is no outstanding subscription, warrant, call, unsatisfied
preemptive right, commitment, option or other agreement or right of any kind to purchase or
otherwise to receive or acquire from Seller any of the Purchased Shares; and (c) the Purchased
Shares are not subject to any voting trust agreement or other contract, agreement, arrangement,
commitment or understanding restricting or otherwise relating to the voting, dividend rights or
disposition of the Purchased Shares.

        2.2    No Conflicts; Consents. The execution and delivery by the Seller of this
Agreement does not, and the consummation of the transactions contemplated hereby and
compliance by the Seller with the terms hereof will not, conflict with, or result in any violation
of or default under, or result in the creation of any Lien upon the Purchased Shares under, any
provision of any judgment, order or decree naming the Seller or statute, law, ordinance, rule or
regulation applicable to the Seller. No consent, approval, waiver, license, permit, order or
authorization of, or registration, declaration or filing with, any Federal, state, local or foreign
government or any court of competent jurisdiction, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign or any other person, is
required to be obtained or made by or with respect to the Seller in connection with the execution,
delivery and performance of this Agreement or the consummation of the transactions
contemplated hereby.

       2.3    Binding Effect of Agreement. This Agreement has been duly executed and
delivered by Seller and is a valid and binding agreement of Seller, enforceable against Seller
in accordance with its terms.

         2.4       Access to Information; Disclosure. Seller acknowledges that:

              (a)    Seller has been given full and adequate access to information relating to
the Company and its subsidiaries, including their respective business, finances and operations
and the opportunity to ask questions and receive answers from the Company as Seller has
deemed necessary or advisable in connection with Seller’s evaluation of the sale of the
Purchased Shares to the Company. Seller has entered into this Agreement based on its own
knowledge, investigation and analysis and that of it advisors. Seller has not relied upon any
representations or statements made by any of the Company or its agents, officers, directors,


                                                  2
4819-7143-2356\2
Case 19-40057-JMM         Doc 87     Filed 12/20/19 Entered 12/20/19 09:48:06         Desc Main
                                   Document      Page 25 of 29


employees or stockholders in regard to the advisability of this decision or the potential future
value of the Purchased Shares.

              (b)    Seller has such knowledge and experience in financial and business
matters to be capable of evaluating the merits and risks of selling the Purchased Shares to the
Company at the price and on the terms set forth in Article 1 hereof, or has the benefit of the
business and financial experience of its professional advisors who are unaffiliated with the
Company, and who are not compensated by the Company.

               (c)    Seller understands that the Company has from time to time explored, and
will continue to explore, exit strategies, including, without limitation, merger, consolidation and
similar transactions. Seller understands that any future sale of shares of the Company’s capital
stock could be at a premium or a discount to the effective price per share represented by this
Agreement and the Settlement Agreement, and such sale could occur at any time or not at all.

              (d)   Seller acknowledges that the Company and its affiliates may be in
possession of material non-public information not known to the Seller (the “Excluded
Information”). The Seller agrees that neither the Company nor its affiliates is obligated to
disclose any Excluded Information or have any liability to the Seller with respect to any such
non-disclosure.

               (e)    Seller understands that the Company will rely on the accuracy and truth
of the foregoing representations and would not enter into this Agreement in the absence of these
representations, and the Seller hereby consents to such reliance.

        2.5     Voluntary Agreement. Seller is entering into this Agreement of Seller’s own
volition, and without relying upon any representations of the Company or the Company’s
officers, directors, attorneys, affiliates, owners, shareholders or employees, past or present.

       2.6    Legal Counsel. Seller has had the opportunity to consult with counsel of Seller’s
choice regarding the meaning and legal effect of this Agreement and the advisability of making
the agreements provided for herein, and Seller fully understands the same. Seller has reviewed
with Seller’s own tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. Seller is relying solely on
such advisors and not on any statements or representations of the Company or any of its agents
with respect to tax consequences. Seller understands that Seller (and not the Company) will be
responsible for any tax liability that may arise as a result of the transactions contemplated by
this Agreement.

                                        ARTICLE 3
                                    RELEASE OF CLAIMS

        3.1    Release of Claims; Covenant Not to Sue. Except for those obligations, rights
and remedies created by or arising out of this Agreement, Seller, on behalf of Seller’s successors,
heirs, and assigns, hereby fully and forever releases and discharges the Company and any of its
parent corporations, subsidiaries (whether or not wholly-owned), brother-sister corporations,
and all other affiliated or related corporations and entities, and each of their respective present
and former officers, directors, agents, employees, representatives, administrators, accountants,
attorneys, investigators, insurers, partners, associates, successors, and assigns, in any and all
capacities (including but not limited to the fiduciary, representative or individual capacity of

                                                3
4819-7143-2356\2
Case 19-40057-JMM        Doc 87     Filed 12/20/19 Entered 12/20/19 09:48:06          Desc Main
                                  Document      Page 26 of 29


any released person or entity), and any entity owned by or affiliated with any of the above
(collectively, the “Releasees”) from, and covenants not to sue or otherwise institute or cause to
be instituted any legal or administrative proceedings with respect to, any and all claims,
demands, liens, actions, agreements, suits, causes of action, obligations, controversies, debts,
costs, attorneys’ fees, expenses, damages, judgments, orders and liabilities of whatever kind or
nature in law, equity or otherwise, whether or not now known or suspected, that have existed
or may have existed, or that do exist or that hereafter may exist, based on any facts, events or
omissions occurring from any time on or prior to the execution of this Agreement, including with
respect to the repurchase of the Purchased Shares or the acquisition or ownership of the
Purchased Shares. Seller acknowledges that there is a possibility that Seller will discover facts
or incur or suffer claims with respect to such released claims that were unknown or unsuspected
at the time this Agreement was executed, and that if known by such Seller at that time may
have materially affected Seller’s decision to execute this Agreement. Seller acknowledges and
agrees that, because of this Agreement, Seller is assuming any risk of such unknown facts and
such unknown and unsuspected claims. It is the intention of Seller, through this Agreement
and with the advice of counsel, fully and finally to settle and release all such matters, and all
claims relative thereto, that do now exist, may exist, or have existed between the parties hereto.
Seller further understands and agrees that all rights under Section 1542 of the Civil Code of
California (“Section 1542”) and any similar law of any state or territory of the United States
that may be applicable with respect to the foregoing release are hereby expressly and forever
waived. Seller acknowledge that Section 1542 provides that: “A GENERAL RELEASE DOES
NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

       3.2    No Pending Claims. Seller represents that Seller has not filed or assigned any
claims, charges, complaints or actions against the Company and has no knowledge of any claims,
charges, complaints or actions against the Company, except as related to the Settlement
Agreement.

                                         ARTICLE 4
                                      MISCELLANEOUS

       4.1   Expenses. The parties hereto will pay their own respective expenses, including
the fees and disbursements of their respective counsel in connection with the negotiation,
preparation and execution of this Agreement and the consummation of the transactions
contemplated hereby.

       4.2    Survival of Representations and Warranties. All of the representations and
warranties of Seller contained in this Agreement will survive the execution and performance of
this Agreement.

       4.3   Entire Agreement. This Agreement, the Settlement Agreement and the
Assignment Separate from Certificate attached hereto constitute the entire agreement of the
parties with respect to the subject matter hereof, and may not be modified, amended or
terminated except by a written instrument specifically signed by each of the parties hereto.

       4.4    Waivers and Consents. Any waiver or consent given hereunder must be in
writing to be effective. No waiver by any party hereto of any breach or anticipated breach of

                                                4
4819-7143-2356\2
Case 19-40057-JMM        Doc 87     Filed 12/20/19 Entered 12/20/19 09:48:06         Desc Main
                                  Document      Page 27 of 29


any provision hereof by any other party will be deemed a waiver of any other contemporaneous,
preceding or succeeding breach or anticipated breach, whether or not similar, on the part of the
same or any other party.

         4.5   Notices. All notices and other communications hereunder must be made in
writing and will be deemed to have been given only if and when (i) personally delivered or
(ii) three days after mailing, postage prepaid, by certified mail or (iii) when delivered (and
receipted for) by an overnight delivery service, addressed in each case to the parties at the
respective addresses set forth on the signature page hereto. Seller and the Company may
change the address(es) for the giving of notices and communications to it, and/or copies thereof,
by (a) written notice to the other parties in accordance with this Section, (b) by confirmed
electronic mail.

       4.6   Governing Law. The interpretation and construction of this Agreement will be
governed by the laws of the State of California without taking into account conflict of law
principles.

       4.7     Counterparts. This Agreement may be executed in 2 or more counterparts, each
of which will be deemed an original, but all of which together will constitute one and the same
instrument. Counterparts may be delivered via facsimile, electronic mail (including pdf or any
electronic signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered will be
deemed to have been duly and validly delivered and be valid and effective for all purposes.

                               [SIGNATURE PAGE FOLLOWS]




                                               5
4819-7143-2356\2
Case 19-40057-JMM     Doc 87     Filed 12/20/19 Entered 12/20/19 09:48:06   Desc Main
                               Document      Page 28 of 29


      IN WITNESS WHEREOF, the parties hereto have duly executed this Redemption
Agreement, all as of the day and year first above written.

                                         COMPANY:

                                         ETA COMPUTE INC.


                                         Sign:
                                         Name:
                                         Title:

                                         Address:




                                         SELLER:


                                         Sign:

                                         Name: Timothy Semones

                                         Address:



                                         Email:




                   [SIGNATURE PAGE TO STOCK REPURCHASE AGREEMENT]
4819-7143-2356\2
Case 19-40057-JMM         Doc 87     Filed 12/20/19 Entered 12/20/19 09:48:06       Desc Main
                                   Document      Page 29 of 29


                                           Exhibit A

                     ASSIGNMENT SEPARATE FROM CERTIFICATE

         The undersigned, Timothy Semones, hereby irrevocably assigns and transfers unto Eta

Compute Inc., a Delaware corporation (the “Company”) an aggregate of 337,500 shares of the

Company’s Common Stock and 99,999 shares of the Company’s Series Seed Preferred Stock

(collectively, the “Purchased Shares”) represented by Common Stock certificate number CS-

10, and Series Seed Preferred Stock certificate numbers SSP-10 and SSP-29 (the

“Certificates”), and does hereby irrevocably constitute and appoint the Secretary of the

Company as attorney-in-fact to transfer said stock on the books of the Company with full power

of substitution in the premises.


         The undersigned hereby agrees to defend and indemnify the Company, its agents,

attorneys, accountants, officers and directors and hold them harmless from any damage or loss

caused by or in any way related to any stock certificates representing the Purchased Shares that

are not returned to the Company in connection with this transfer. In the event of discovery of

any original certificate(s), the undersigned agrees to promptly return it to the Company marked

“cancelled.”




Dated: _______________________, 2019

                                                  Sign:
                                                  Print Name: Timothy Semones




                            [EXHIBIT A TO REDEMPTION AGREEMENT]
4819-7143-2356\2
